Case 1:20-cv-02493-TWP-DML Document 8 Filed 12/11/20 Page 1 of 5 PageID #: 37




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DONALD L. JACKSON,                                   )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )      No. 1:20-cv-02493-TWP-DML
                                                     )
ROBERT E. CARTER,                                    )
THE GEO GROUP, INC.,                                 )
FRENCH,                                              )
OWENS,                                               )
NEAL FETZ,                                           )
KEITH BUTTS,                                         )
WINNINGHAM,                                          )
SMITH,                                               )
S. MORRIS,                                           )
                                                     )
                              Defendants.            )

              ENTRY SCREENING AND DISMISSING COMPLAINT AND
                   DIRECTING PLAINTIFF TO SHOW CAUSE

                                      I. Screening of Complaint

       A.      Legal Standards

       Plaintiff Donald L. Jackson is a prisoner currently confined at New Castle Correctional

Facility (NCCF). Because the plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), the

Court has an obligation under § 1915A(a) to screen his complaint before service on the defendants.

Pursuant to § 1915A(b), the Court must dismiss the complaint if it is frivolous or malicious, fails

to state a claim for relief, or seeks monetary relief against a defendant who is immune from such

relief. In determining whether the complaint states a claim, the Court applies the same standard

as when addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal

v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,



                                                 1
Case 1:20-cv-02493-TWP-DML Document 8 Filed 12/11/20 Page 2 of 5 PageID #: 38




       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to "a less stringent standard than pleadings drafted by lawyers."

Cesal, 851 F.3d at 720.

       B.        Allegations

       The complaint filed on September 28, 2020, names the following defendants: 1)

Commissioner Robert E. Carter; 2) The GEO Group; 3) Ms. French, Assistant Superintendent; 4)

Ms. Owens, Classification Supervisor; 5) Neal Fetz, Tort Claim Administrator; 6) Keith Butts,

Superintendent; 7) Ms. Winningham, Grievance Specialist; 8) Ms. Smith, former Grievance

Specialist; and 9) S. Morris, Classification Clerk. For relief, Mr. Jackson seeks compensatory and

punitive damages and injunctive relief in the form of processing his clemency petition to the

Indiana Parole Board.

       Mr. Jackson alleges that Commissioner Carter violated his Eighth Amendment and

Fourteenth Amendment due process rights when he allowed Superintendent Butts to arbitrarily

deny Mr. Jackson's petition for clemency. Mr. Jackson sues The GEO Group for negligence and

denial of access to the courts because its employees failed to comply with Indiana Department of

Correction (IDOC) policy concerning the policies and procedures of a clemency petition, resulting

in the delay of properly processing his petition. He alleges that defendants French, Owens, and

Morris denied him access to the courts in filing a clemency petition and violated his First and

Fourteenth Amendment rights by refusing to process his petition in accordance with IDOC policy

and state law.




                                                2
Case 1:20-cv-02493-TWP-DML Document 8 Filed 12/11/20 Page 3 of 5 PageID #: 39




        He further alleges that defendants Winningham, Smith, and Fetz refused to allow him

access to the grievance system.

        C.      Analysis

        It is well-settled that denying an inmate's grievance or refusing to investigate an incident

after the fact does not, by itself, amount to a constitutional violation. See e.g., McGee v. Adams,

721 F.3d 474, 485 (7th Cir. 2013) ("McGee’s claims against . . . the individuals who ruled against

McGee on the institutional grievances he filed . . . fail as a matter of law . . . ."); George v. Smith,

507 F.3d 605, 609–610 (7th Cir. 2007) ("Ruling against a prisoner on an administrative complaint

does not cause or contribute to the violation. A guard who stands and watches while another guard

beats a prisoner violates the Constitution; a guard who rejects an administrative complaint about a

completed act of misconduct does not."). The only allegations against defendants Winningham,

Smith, and Fetz are that they denied Mr. Jackson access to the grievance system. This does not

support a viable constitutional claim. Therefore, these claims are dismissed for failure to state a

claim upon which relief can be granted.

        The claim against The GEO Group is based on the alleged wrongdoings of its employees.

Without personal liability, there can be no recovery under 42 U.S.C. ' 1983. Burks v. Raemisch,

555 F.3d 592, 593-94 (7th Cir. 2009) (“Section 1983 does not establish a system of vicarious

responsibility. Liability depends on each defendant’s knowledge and actions, not on the knowledge

or actions of persons they supervise.”) (internal citation omitted). “It is well established that there

is no respondeat superior liability under § 1983.” Gayton v. McCoy, 593 F.3d 610, 622 (7th Cir.

2010). The claim against The GEO Group is dismissed for failure to state a claim upon which

relief can be granted.




                                                   3
Case 1:20-cv-02493-TWP-DML Document 8 Filed 12/11/20 Page 4 of 5 PageID #: 40




       A violation of a prison policy or state law does not support a constitutional claim. See Beley

v. City of Chicago, 901 F.3d 823, 828 (7th Cir. 2018) (“Mere violation of a state statute does not

infringe the federal Constitution.”) (internal quotation omitted); Brown v. Randle, 847 F.3d 861,

865 (7th Cir. 2017) (“[R]emedies in § 1983 suits are for violations of federal law only.”).

Therefore, any claim asserting alleged violations of IDOC policy is dismissed for failure to state

a claim upon which relief can be granted.

       The rest of Mr. Jackson's claims are based on his presumption that he has a due process

right to file a clemency petition. He is mistaken. "[There is no constitutional right to clemency…"

Colvin v. Bowen, 399 N.E.2d 835, 838 (Ind. Ct. App. 1980). "It is clear that under Indiana law no

person has a legitimate claim of entitlement to clemency." Id. "It is an old and familiar principle

of constitutional law that one who has no right to demand a certain thing has no right to procedural

due process over a decision not to grant it to him." Id. at 840. "There is no Fourteenth Amendment

property or liberty interest in obtaining a pardon in Illinois-no substantive entitlement, in other

words-and so no ground for a claim of denial of due process." Bowens v. Quinn, 561 F.3d 671, 673

(7th Cir. 2009). The same applies to Indiana law. See Colvin, 399 N.E.2d at 838. "Indiana's

substantive criteria allow considerable discretion and thus create no interest entitled to protection

under the Due Process Clause." Williams v. Orr, 976 F.2d 735 (7th Cir. 1992) (discussing Indiana's

clemency laws) (unpublished). Therefore, all claims asserted against defendants Robert E. Carter,

Ms. French, Ms. Owens, Mr. Butts, and S. Morris are dismissed for failure to state a claim upon

which relief can be granted.




                                                 4
Case 1:20-cv-02493-TWP-DML Document 8 Filed 12/11/20 Page 5 of 5 PageID #: 41




                                       II. Show Cause

       The complaint must be dismissed for the reasons set forth above. Mr. Jackson shall have

through January 5, 2021, in which to show cause why Judgment consistent with this Entry

should not issue

       If Mr. Jackson fails to respond to this order to show cause, the case will be dismissed in

accordance with 28 U.S.C. § 1915A(b) for failure state a claim upon which relief can be granted,

without further notice.


IT IS SO ORDERED.

       Date:    12/11/2020




Distribution:

DONALD L. JACKSON
881974
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362




                                               5
